Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 7/6/2022, claims 1-20 are presented for examination. Claims 1, 8, and 15 are independent.
Amended claim(s): 4, 11, and 18.
Applicants’ arguments, see Applicant Arguments/Remarks filed 7/6/22, with respect to claim(s) rejected under 35 USC 112 have been fully considered and are not persuasive. Claims 4, 11, and 18 continue to recite subject matter that renders the claim scope unclear. Claims recite identifying the data types associated with requests “that can be executed” by the application, however, the application is not installed per the claim language. Note further, the amended language is vague (“that can be executed”) as the requests do not necessarily need to be executed. 
Applicants’ arguments, see Applicant Arguments/Remarks filed 7/6/22, with respect to claim(s) rejected under 35 USC 101 have been fully considered and are not persuasive. Claims recite abstract idea of data recognition (“identifying locations of potentially sensitive data; identifying a set of individuals associated with the potentially sensitive data”) and making a mental observation identifying an option (determining whether an application can be installed based on content of the potentially sensitive data currently stored on a user device and on elections of respective individuals associated with the potentially sensitive data). The structural elements of the claims, which include a generic storage media, processors when taken in combination with the functional elements claim(s) is/are directed to system and method for data recognition (identifying locations of potentially sensitive data; identifying a set of individuals associated with the potentially sensitive data) and making a mental observation identifying an option (determining whether an application can be installed based on content of the potentially sensitive data currently stored on a user device and on elections of respective individuals associated with the potentially sensitive data), together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment (a general purpose device). When considered as an ordered combination, the Examiner does not find any combination of the additional elements that amounts to more than the sum of the parts. The Examiner finds that the Individual elements of the claims are performing their intended roles and functions. In most cases, the additional elements are applied merely to carry out data processing, as discussed above, which fall under well-understood, routine, and conventional functions of generic computers – in our common day-to-day interactions.
Applicants’ arguments, see Applicant Arguments/Remarks 7/6/22, with respect to claim(s) rejected under prior art have been considered but are unpersuasive. Contrary to Applicant’s arguments, Barday explicitly discloses performing a software code analysis is performed to determine the type of data (i.e., sensitive or other type) the software would collect when it is executed prior to the software actually being launched (Barday: “[0028] In particular embodiments, the system may also, or alternatively, be adapted to scan predetermined software code to automatically determine whether the code, when executed, collects or otherwise uses personal information (e.g., sensitive personal information) and, if so, what types of personal information are being collected. In various embodiments, in response to determining that the code collects certain predetermined types of personal information, the system may associate a particular risk level with the code (and/or a privacy campaign associated with the code) and/or flag the code (and/or a privacy campaign associated with the code) to indicate that, before the code is placed into use (e.g., publically launched and/or a non-testing version of the software version of the software is launched), the code needs to: (1) be modified to not collect one or more types of personal information; and/or (2) be reviewed and approved by an appropriate individual or group (e.g., the individual or group must approve the code including the attribute)). Barday explicitly discloses sensitive data is acquired and stored on the system (Barday: ¶25-¶28, ¶45, ¶54, ¶64-¶66)  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432